Per Curiam.
We cannot hear an argument now, whether a writ of error lies on a report filed by arbitrators, under the ' compulsory arbitration act. It has been decided more than once, and the law must now be taken as settled.
The opinion of the Court was delivered by
Tieghman C. J.
The report of the referees becomes a judgment, when entered on the docket of the prothonotary. Every judgment must be certain, but in this report there is no certainty. The defendant, Sicard, is to pay to the plaintiff a sum of money, on condition, that the plaintiff delivers to him the goods, chain machinery, and all other articles belonging to the factory, lately under the direction of the plaintiff. What these goods, &c. are, we are left to guess. Whether this kind of conditional award would have been good, under the act of assembly, even if the articles had been particularised, it is unnecessary to decide. As it is, it is certainly bad, for uncertainty. We are of opinion, that the judgment should be reversed.
Judgment reversed..

) 1 Binn. 109.